REASONS FOR ALLOWANCE
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 21, the closest prior art is to Seaman which discloses a method for thermally seaming the edges of fabric (see rejection of claim 1 in previous Office Action).  Seaman, however, does not teach or reasonably suggest a method as recited in claim 21 comprising providing a welding machine having first and second inner and outer heater assemblies and first and second inner and outer roller assemblies slidably attached and movable along a rail of the welding machine in a longitudinal direction and feeding a transparent panel and a non-transparent panel through the welding machine while applying heat and pressing to form a barn curtain.  While Henry discloses welders slidably mounted to a rail, Henry discloses two welders mounted on opposite sides of the rail (FIG. 2 of Henry).  Nussbaum discloses welders and other actor devices mounted on rails of a fabric welding machine ([0021] of Nussbaum).  While Nussbaum suggests that multiple welders can be mounted on a single rail, Nussbaum does not teach or reasonably suggest first and second inner and outer heater assemblies and first and second inner and outer roller assemblies slidably attached and movable along a rail of the welding machine and feeding a transparent panel and a non-transparent panel through the welding machine while applying heat and pressing to form a barn curtain as recited in claim 21.
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 21.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 21 without impermissible hindsight.  For the foregoing reasons, the invention of claim 21 is deemed non-obvious.  Claims 22-24 depend either directly or indirectly from claim 21 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746